Citation Nr: 0520316	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  99-08 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a circulatory disorder 
involving the legs and feet, claimed as stasis dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1944.  This matter originally came before the Board 
of Veterans' Appeals (BVA or Board) on appeal from a February 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, that declined 
to reopen this claim, for lack of new and material evidence.  
See 38 C.F.R. § 3.156(a) (1998).  

In an August 2002 decision, the Board found that there was 
sufficient new and material evidence of record to reopen the 
claim.  Id.  The Board then determined that the underlying 
claim for service connection required additional development, 
and arranged for such development to be undertaken by its 
Evidence Development Unit pursuant to VA regulations then in 
effect.  See 38 C.F.R. § 19.9(a)(2) (2002).  Thereafter, on 
May 1, 2003, in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 
Board's evidence development authority as provided by 
38 C.F.R. § 19.9(a)(2).  Thus, in August 2003, the Board 
remanded the claim for service connection to the RO via the 
Appeals Management Center (AMC), for the completion of its 
requested development and for initial review of all newly 
received evidence by the Agency of Original Jurisdiction (the 
RO via the AMC), prior to any appellate review of such 
evidence by the Board.  In March 2005, the AMC returned the 
claim to the Board.  The Board is satisfied that all 
requested development is now complete, such that it may 
proceed with a decision on the veteran's claim herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.



2.  There is no competent medical evidence of record that 
establishes that a currently diagnosed circulatory disorder 
involving the legs and feet, claimed as stasis dermatitis, is 
etiologically related to a confirmed event of active service; 
nor is there competent medical evidence of record to show 
that such a chronic circulatory disorder involving the legs 
and feet manifested during active service.


CONCLUSION OF LAW

A circulatory disorder involving the legs and feet, claimed 
as stasis dermatitis, was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an April 
2004 letter to the veteran from the AMC specifically notified 
the veteran of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of the April 2004 letter by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence the veteran was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertains to his claim.  The Board 
acknowledges that the April 2004 letter was provided to the 
veteran after the initial unfavorable decision in this case, 
rather than prior to the initial decision as required.  
However, in a case involving the timing of the VCAA notice, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in such situations, the veteran has a right 
to a VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The April 2004 VCAA notice was provided to the veteran 
pursuant to the Board's request.  The veteran was then 
afforded an opportunity to respond, and after accumulation of 
additional evidence, the RO, via the AMC, subsequently 
reviewed the veteran's claim and issued a supplemental 
statement of the case in January 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are treatment records 
identified by the veteran.  In addition, the veteran was 
afforded VA examinations in order to address the medical 
question presented in this case.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained, and that the case 
is ready for appellate review.  



Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement of a service connection claim.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A diagnosis or opinion of record from a medical professional 
is not conclusive, and is not entitled to absolute deference.  
A medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).


It is the Board's responsibility to determine whether a 
preponderance of the evidence supports the claim or whether 
the evidence is in relative equipoise, with the veteran 
prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making that decision, the Board must 
determine the probative weight to be ascribed as among 
multiple medical opinions, and state the reasons and bases 
for favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Factual Background and Analysis of the Claim

The veteran relates that during active service, he sustained 
a crushing injury to his feet and legs, which led to his 
currently diagnosed stasis dermatitis and related problems.  
For the reasons detailed below, the Board finds that service 
connection for a circulatory disorder involving the feet and 
legs, claimed as stasis dermatitis, is not warranted.

The record available for review in this case includes the 
veteran's service medical records, VA treatment and 
examination records dated from approximately March 1946 to 
January 2003, private treatment records from a number of 
medical providers dated from approximately June 1945 to 
August 2001, and written statements and argument provided by 
the veteran and his representative.  In reaching its decision 
herein, the Board has carefully reviewed, considered, and 
weighed the probative value of all of this information and 
evidence.

In his January 1998 claim statement, the veteran reported 
that in 1944, during a general quarters drill aboard ship, 
his superior officer directed him to lift a 150-pound 
portable fire and flushing electric pump and carry it two 
decks up to the main deck.  He states that while carrying the 
pump up a second ladder way (steel staircase), the pump 
slipped off of a step and landed upon both of his feet, 
across his insteps.  The veteran stated that this incident 
badly crushed the veins at the top of both of his feet, but 
that because no flesh was broken when he reported for 
treatment at sick bay, the service medical personnel took no 
further action (including x-ray evaluation), other than to 
place him on limited duty for a week.  The veteran noted that 
he told his Duty Officer of his continued foot pain after 
this event, and indicated that because he could not carry out 
his shipboard engine room duties, the ship's Medical Officer 
directed that he be sent to Philadelphia Naval Hospital, from 
which he was ultimately discharged from service.

A review of the medical evidence of record reveals that the 
veteran has reported the above incident to some of his more 
recent examining and treating VA and private medical 
providers.  In other statements of record, the veteran has 
noted that August 1944 and September 1944 service medical 
records, especially those associated with his stay at the 
United States Navy Hospital in Philadelphia, Pennsylvania, 
will confirm the occurrence of and treatment for the medical 
residuals of this incident.  

As noted, in August 2003, the Board remanded this matter to 
ensure that all service medical records were associated with 
the claims file, and especially any record of August 1944 
and/or September 1944 records from the Philadelphia Naval 
Hospital and pertaining to treatment of the veteran's feet 
and legs.  In May 2004, the AMC received a copy of all 
available service medical records for the veteran from the 
National Personnel Records Center.  These records included 
entries from the Philadelphia Naval Hospital for the period 
of August 1944 to September 1944.

A review of the service medical records indicates that at the 
time of his February 1943 pre-induction examination, the 
veteran had flat feet.  The record further indicates that 
effective from October 1944, he has been in receipt of 
service-connected disability compensation for bilateral pes 
planus (otherwise known as flat feet).  The service entry 
examination records do not, however, note any history or 
clinical documentation of a circulatory disorder involving 
the veteran's feet and legs.   

After entry into service, the veteran's service medical 
records show no reports for treatment of any foot or leg 
problem until approximately August 28, 1944.  At that time, 
on ship, he reported for treatment with a history of painful 
feet of many years' duration.  The veteran told the service 
physician that he had had flat feet for as long as he could 
remember.  He stated that when he began to walk on the steel 
decks of the ship, pain that was normally bearable became 
excruciating, and he became unable to carry on the regular 
ship's routine.  On clinical evaluation, the service 
physician observed that findings were negative with the 
exception of marked pes planus, of the third degree with 
eversion of both ankles.  The veteran was then directly 
transferred to the Philadelphia Naval Hospital for treatment 
and disposition.

The service medical records then contain a record of 
treatment at Philadelphia Naval Hospital for the period of 
August 28, 1944, to September 9, 1944.  This record denotes a 
chief complaint of foot pain, with problems since childhood, 
and a clinical finding of marked bilateral pes planus with 
pronation of the foot (with the remainder of physical 
examination essentially negative).  By September 6, 1944, the 
veteran was noted to be wearing satisfactory supports, and as 
of September 9, 1944, he was released as fit for duty.  

After his subsequent transfer to the Receiving Station at the 
Philadelphia Naval Yard, however, the veteran was reevaluated 
as to whether he was in fact fit for duty.  A September 11, 
1944, medical report noted a history of bilateral congenital 
flat foot with symptoms since childhood, current symptoms not 
relieved by foot support, and a diagnosis of marked bilateral 
pes planus with pronation of the feet and ankles and bowing 
of the Achilles tendons, rendering the veteran unable to 
accomplish even light duty without discomfort.  The service 
personnel at the Receiving Station thus recommended that the 
veteran be transferred back to the Philadelphia Naval 
Hospital to be reviewed by a Board of Medical Survey in order 
to determine his fitness for duty or service.

The service medical records then show the veteran's 
readmission to Philadelphia Naval Hospital on September 18, 
1944, with complaints of pain in his feet and cramps in his 
legs, again diagnosed as bilateral flat feet.  A September 
25, 1944, notation indicated a continued diagnosis of marked 
pronated flat feet, with no relief obtained from arch 
supports, exercises, or bed rest.        

Thereafter, a September 29, 1944 report from the Board of 
Medical Survey at the Philadelphia Naval Hospital contained a 
diagnosis of marked bilateral pes planus with pronation of 
the forefoot and bowing of the Achilles tendon.  The Board of 
Medical Survey noted that the veteran had been admitted one 
time previously with the same diagnosis, and observed that 
according to his own accepted statement, he had had pain in 
his feet since childhood, and had worn special shoes with 
arch supports for most of his life.  This report also noted 
that since the veteran's entry into service, the steel decks 
on ship had caused more pain and had also caused him to be 
unable to carry out his duties.  After evaluation, the Board 
of Medical Survey held that this condition existed prior to 
service, and that its level of current symptomatology 
rendered the veteran unable to perform any useful duty; the 
Board of Medical Survey therefore recommended the veteran's 
discharge from active service.  This report also noted that 
the veteran was informed of the aforementioned findings, and 
stated that he did not desire to submit a statement in 
rebuttal.

The Board further observes that the available service medical 
records include a summary of the veteran's periods of sick 
leave from October 1943 to October 1944.  The only sick leave 
recorded with respect to foot and/or leg problems is noted 
for the period of August 1944 to September 1944, and is 
recorded only in relation to a diagnosis of flat foot.

Again, shortly service discharge, the RO service-connected 
the veteran for bilateral pes planus, effective from October 
26, 1944.  Thereafter, VA examination reports dated in March 
1946, February 1947, and May 1949 recorded no current foot or 
leg disability beyond pes planus. 

Notably, a September 1950 report from C.O.S., M.D., submitted 
by the veteran, indicated that on September 5, 1950, he 
suffered a fracture of the third and fourth metatarsals of 
the right foot.  At a January 1951 local hearing, the veteran 
testified that the injury occurred after a piece of steel 
fell on his right foot at work.  A May 1951 VA examination 
report continued only a diagnosis of symptomatic bilateral 
third degree flat foot.

The first mention of foot or leg problems other than 
bilateral pes planus (beyond the 1950 right foot fracture) in 
the claims file is recorded in the private medical reports of 
R.L., M.D., beginning in August 1984, wherein he reported a 
diagnosis of chronic stasis dermatitis with elephantiasis and 
secondary infection; he further noted that the condition 
probably began about two years beforehand.  At VA 
examinations conducted in January 1985 and February 1985, the 
veteran reported that he had had these symptoms since the 
1970's, and diagnoses including pes planus and stasis 
dermatitis were entered after VA clinical evaluation.  

Likewise, the first mention in the claims file of the 1944 
in-service injury now claimed by the veteran to be the cause 
of his current stasis dermatitis and related problems is 
located in a statement received by the RO in November 1992.  

The Board observes that the medical evidence available for 
review from August 1984 forward, from both private and VA 
treatment providers, does extensively document fairly regular 
diagnosis and treatment of a circulatory disorder involving 
the legs and feet, most commonly recorded as stasis 
dermatitis.  These records also occasionally include notation 
of the veteran's description of an in-service crush injury to 
his legs and feet.  The only medical reports of record to 
specifically address the etiology of any currently diagnosed 
circulatory disorder of the legs and feet, however, are May 
1999 and June 2000 reports from R.N.S., M.D. (a VA staff 
physician), and a January 2003 VA examination report.

The record indicates that Dr. S. has treated the veteran for 
his current circulatory problems of the legs and feet since 
at least June 1998.  In his May 1999 statement, Dr. S. stated 
that the veteran experienced a leg and foot crushing injury 
while in service in 1944, and was subsequently hospitalized 
at the Philadelphia Naval Hospital for one month.  He relayed 
that the injury involved a fire pump, which may have caused 
enough vascular trauma to explain the veteran's current 
severe venous leg concerns.  Dr. S. further noted that the 
veteran had required chronic medical therapy for this 
condition on a more aggressive basis for the past 15 years, 
and that the problem appeared to be an ongoing chronic 
condition.  In his June 2000 statement, Dr. S. stated that 
the veteran was a long-term VA outpatient followed for 
worsening venous insufficiency problems, leg ulcers, and 
chronic pain related to his World War II foot injury, and 
that the condition is active, permanent, and demonstrative of 
current clinical worsening.  

A January 2003 VA skin disorders examination report indicated 
that the examiner had the claims file available for review.  
The examiner recorded that in service in 1944, the veteran 
was carrying a 150-pound pump from two decks below on his 
ship to the upper main deck, and before he reached the main 
deck, the pump slid and fell on the insteps of both feet, 
causing a lot of pain, swelling, edema.  The veteran then 
rolled the pump on the side and slid it up the remaining two 
stairs, and then went to sick bay, where he was observed to 
have a large bruise on both insteps of both feet, as well as 
skin that had turned blue.  As the veteran could not walk 
around, he was confined to sick bay for five days; no X-rays, 
however, were taken at the time.  The examiner then stated 
that while the veteran was diagnosed with injured veins and 
flat feet, he was not issued support hose or inserts.  The 
examiner recorded that the veteran was then assigned to shore 
duty for one month, and then sent to the Philadelphia Naval 
Hospital because he could not keep up with the work in the 
machine shop (which required standing on his feet).  The 
examiner stated that the veteran was then bed-restricted for 
three weeks, but he continued to complain of constant sharp 
pain in both insteps and ankles, and there was also swelling 
and discoloration, as well as an additional diagnosis of 
superficial thrombophlebitis.  The examiner then noted that 
upon his service discharge, the veteran was given supports 
inserts for his flat feet and discharged with a disability 
rating.  

The January 2003 VA examiner then described the history of 
the development of the veteran's post-service circulatory 
problems of the feet and legs, with initial scaling and 
ulcers first developing in 1983.  (The examiner noted later 
in the same report that the veteran stated that the scales 
"started basically more severe" in 1983, but that their 
onset was in 1968.)  The examiner also reviewed some of the 
veteran's reports from his VA treating physicians, including 
Dr. S.  After clinical evaluation, the examiner indicated 
that his opinion in this report would have to be tempered by 
the results of additional evaluation that he had requested, 
namely: (1) a dermatology consult to differentiate between 
psoriatic lesions of the knees and whether they have also 
involved the scales of the lower extremities below the knees; 
(2) a duplex ultrasound, arterial and venous, to determine 
the degree of venous and arterial sufficiency, present or 
not; and (3) biopsy results.  Then, the examiner concluded 
that it was more likely as not that the injury to the 
veteran's lower feet while in service has started or did 
start a chronic process of chronic dermatitis in both feet 
with history of phlebitis in both lower extremities prior to 
discharge from service.   

The Board finds that based upon a review of all pertinent 
evidence of record, especially medical, the claim for service 
connection for a circulatory disorder involving the feet and 
legs, claimed as stasis dermatitis, is not warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The service medical records contain no documentation of the 
reported occurrence of an in-service crush injury to the feet 
and legs or treatment for the same, as initially reported by 
the veteran in 1992 (almost 50 years after service).  To the 
contrary, while the veteran has specifically noted that he 
was treated for this injury in August 1944 and/or September 
1944 at the Philadelphia Naval Hospital, his service medical 
records for this time frame do demonstrate extensive 
evaluation of his feet - but only for a condition already 
noted upon his entry into service and apparently worsening at 
that time - bilateral pes planus, with residual pronation and 
bowing of the Achilles tendon.  Moreover, these records, 
created in response to a service request for a medical 
determination as to whether the veteran should remain in 
service in light of possibly disabling foot problems, also 
indicate that examination of his feet and legs was otherwise 
normal.  Additionally, these records report an extensive 
history as provided by the veteran, and this history does not 
include any mention from him of an in-service crush injury, 
or of any other foot and/or leg injury or problem in service.  
Thus, there is no competent medical evidence of record to 
establish the occurrence of a crush injury to the veteran's 
feet and/or legs, with chronic residuals, at any time during 
active service.  

Furthermore, the Board finds that although there are three 
"favorable" nexus opinions of record from two VA 
physicians, none of these opinions are sufficient to support 
an award of direct service connection.  It is unclear that 
Dr. S., while certainly a longstanding treating physician of 
the veteran, had the benefit of the review of the entire 
record, and especially of the service medical records, in 
rendering his opinion that the veteran's currently diagnosed 
lower extremity circulatory problems are likely related to an 
in-service crush injury.  More importantly, however, review 
of the opinions provided by Dr. S. and the January 2003 VA 
examiner - who did (purportedly) have the benefit of claims 
file and service medical records review in reaching his 
medical conclusions - reveals that these opinions are not 
based upon a factual predicate in the record, and are instead 
based only upon an inaccurate factual premise.  Thus, these 
opinions may not be considered as probative evidence to 
support the claim.  See Miller v. West, 11 Vet. App. 345, 348 
(1998); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Review 
of the May 1999 and June 2000 statements from Dr. S., as well 
as of the January 2003 VA examiner's report, reveals a 
history of injury that basically mirrors that first reported 
to VA by the veteran in November 1992, but in no evidence or 
information prior to that date.  Notably, the description of 
the in-service injury as recorded in several different post-
November 1992 medical reports never varies much from the 
veteran's initial lay description.  And again, such an 
injury, or any report of it from the veteran, as well as any 
description of any residuals of this injury culminating in 
his request for treatment of the same, is not confirmed in 
any service medical record, and all in-service foot 
complaints, diagnosis, and treatment are specifically 
attributed to pes planus by both the service physicians and 
the veteran.

More importantly, however, there are several service 
"facts" noted in the January 2003 VA examiner's report that 
clearly contradict the facts as documented in the service 
medical records themselves.  For instance, the January 2003 
report records that the veteran was not given any shoe 
supports until his service discharge, when the service 
medical records state that the veteran was using them by 
September 6, 1944, during his first stay at Philadelphia 
Naval Hospital.  There are, however, more pertinent 
contradictions in the examiner's report, including notation 
that the veteran was diagnosed in service with both injured 
veins and superficial thrombophlebitis, when neither 
condition is recorded anywhere in the service medical 
records.  This fact alone is important because the VA 
examiner's nexus opinion is premised in large part upon 
occurrence of the original injury, but especially upon a 
history of phlebitis in service prior to discharge.  In 
addition, the reported chronology of the in-service injury 
and subsequent evaluation, with the veteran's transfer for 
one month's shore duty, then treatment at Philadelphia Naval 
Hospital, then three weeks' bedrest, then discharge, etc., 
completely contradicts the chronology of in-service events as 
detailed in the service medical records.  

In light of all of the above and with review and 
consideration of the established record, the Board therefore 
finds that these nexus opinions have little to no probative 
value, because they are not premised upon a confirmed factual 
premise or on clinical data, or upon other satisfactory 
rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); 
see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Accordingly, because there is no competent medical evidence 
of an in-service crush injury to the feet and legs or 
treatment for the same in service, and because the only nexus 
opinions of record are premised upon the same history of 
injury only as reported by the veteran many decades after 
service, the claim for service connection of a circulatory 
disorder involving the feet and legs, claimed (and currently 
diagnosed) as stasis dermatitis, must fail.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The Board observes that the 
medical evidence of record demonstrates that diagnosis of the 
veteran's current lower extremity circulatory problems first 
presented around August 1984, with a medical notation that 
the symptomatology likely began two years prior, almost 40 
years after service discharge.  Even with consideration of 
varying unsubstantiated reports from the veteran that his 
symptoms may have begun as early as 1968, this still places 
the development of his currently diagnosed disorder(s) at 
more than 20 years after his service discharge.  

The Board has considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for a circulatory disorder involving the 
legs and feet, claimed as stasis dermatitis, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


